996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Joseph Marion HEAD, Jr., Petitioner-Appellant.In Re:  Joseph Marion HEAD, Jr., Petitioner-Appellant.
Nos. 93-6201, 93-6202.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeals from the United States District Court for the Western District of North Carolina, at Shelby.  Richard L. Voorhees, Chief District Judge.  (CA-93-16-4)
Joseph Marion Head, Jr., Appellant Pro Se.
W.D.N.C.
AFFIRMED IN NO. 93-6201 AND DISMISSED IN NO. 93-6202.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
In No. 93-6201, Joseph Marion Head, Jr., appeals from the district court's order dismissing Head's fifty-seven pleadings pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In re:  Joseph Marion Head, Jr., No. CA-93-16-4 (W.D.N.C. Feb. 1, 1993).


2
In No. 93-6202, Head noted the appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel and for oral argument are denied.


4
No. 93-6201, AFFIRMED No. 93-6202, DISMISSED